Luke, J.
Tinder the evidence in this case the jury were authorized to find that the defendant had the intent to steal at the time he procured the coat alleged to have been stolen. The defendant *308claimed that he borrowed the coat with no intent to steal; the jury, however, under appropriate instructions, must determine what the intent of the defendant was at the time of procuring the coat. The verdict has evidence to support it and has the approval of the trial judge. For no reason assigned do we find error requiring a new trial. See Rice v. State, 6 Ga. App. 160 (64 S. E. 575); Bryant v. State, 8 Ga. App. 389 (69 S. E. 121). And see Munn v. State, 12 Ga. App. 479 (77 S. E. 591). If, as contended in the brief of counsel for the defendant, his wife borrowed the coat and he had nothing to do with holding it, we apprehend that the jury would have found a different verdict. The record before us does not bear out the contention of the defendant in this regard.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.